 

U.S. DISTRICT OOUH`

ease 3:19-cr-00038-B DcS-F;é` EEOUO/ls) °aQ@‘QMHEBN
AO 91 (Rev. ll/ll) Criminal Complaint f ' v l

 

 

 

 

 

 

 

UNITED STATES DisTRiCT(‘oURT JAN 39 mm

for the
Northem District of Texas

 

 

cLERK, U.s. DISTRICT

 
 

 

 

 

 

   

 

 

 

United States of America ) '
V. ) .
) CaBNo. _ .. , .
<',-" § '. ~, '" " V',
BOBBY WAYNE PEARCE § v - 1 9 §§ g c;.:) 15 B T
)
)
Defen_danl`(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 18 to 24, 2018 in the county of Da||as in the
Northern District of TeXaS , the defendant(s) violated:
Coa’e Sectl`on Ojj‘”ense Description
18 U.S.C. § 2251 Production of Chi|d Pornography ' '

This criminal complaint is based on these facts:

See attached affidavit of |CE/HS| Specla| Agent John Jones.

d Continued on the attached Sheet.

 

/V(. `\
1131 }» ’ \)"-g/
l . .
,- C plalnant ’s szgnature
".i// ?m /

\` f
John JorT§Specia| Agent, ATF

 

Printed name and title

Sworn to before me and signed in my presence

Date; 01/30/2019 W\ \
H o

’ ignature

City and gtat@; DALLAS, TEXAS Rebecca Ruth ord, .S. Maglstrate Judge

 

Printed\nhmé and title

Case 3:19-cr-00088-B Document 1 Filed 01/30/19 Page 2 of 10 Page|D 2

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

l, John Jones, being duly sworn under oath, do hereby depose and state:

l. ` I am a Special Agent with the Department of Homeland Security, ICE/HSI,
in Dallas, TeXas assigned to the North Texas Trafficking Task Force (NTTTF). I have
been a criminal investigator for seven years, with much of that time devoted to
investigating crimes Such as drug smuggling, human smuggling and human trafficking
Prior to being assigned to the NTTTF in Dallas, l was assigned to the San Diego,
California office. l have been the lead investigator in various types of investigations
across multiple disciplines. I have received training from the Federal Law Enforcement
vTraining Center (FLETC) and other law enforcement agencies in investigating
smuggling, trafficking, and distribution of contraband and people in and out of the United
States. As a-law enforcement officer, l have used a variety of methods to investigate v
criminal activity, including, but not limited to, visual surveillance, witness interviews, the
use of search warrants, confidential informants, and undercover agents. I have been the
Afflant for and have participated in the execution of numerous search and arrest warrants

2. ~ I am a ‘Ffederal law enforcement officer” within the meaning of Federal
Rule of Criminal Procedure 4l(a)(2)(C), that is, a government agent engaged in enforcing
the criminal laws and duly authorized by the Attorney General of the United States to
request a search warrant As a federal agent, I am authorized to investigate violations of

laws of the United States and have the authority to execute warrants issued under the

 

Case 3:19-cr-00088-B Document 1 Filed 01/30/19 Page 3 of 10 Page|D 3

authority of the United States. lam also in routine contact with experts in the field of
computers, computer forensics, and internet investigations

3. In preparation of this affidavit, l have discussed the facts of this case with
other law enforcement agents/officers within ICE and the NTTTF, including agents
currently assigned to the HSI Dallas Child Exploitation Group and HSI Dallas Digital
Forensics Unit. The information contained in this affidavit is based on my personal
knowledge, information that l received from other law enforcement agents assisting in
this investigation, and what l have learned from other sources specifically discussed
herein. This affidavit is intended to show only that there is sufficient probable cause for
the requested warrant and does not set forth each and every fact known to me regarding
this case.

4. Based on my training and experience, I am aware that it is a violation of 18
U.S.C. § 2251(a) for any individual to employ, use, persuade and induce a minor under
the age of eighteen, to engage in sexually explicit conduct, for the purpose of producing a
visual depiction of such conduct, using materials that had been mailed, shipped, and
transported in and affecting interstate commerce by any means.

5. ’This affidavit is made in support Of a criminal complaint charging Bobby
Wayne PEARCE (hereinafter, “PEARCE”) with violating l8 U.S.C. § 2251(a),
Production of Child Pornography. The information set forth in this affidavit comes from
my training and experience, and information provided to me by other law enforcement
officers. Because this affidavit is being submitted for the limited purpose of securing an

arrest warrant. l have not included each and every fact known to me concerning this

2

 

Case 3:19-cr-00088-B Document 1 Filed 01/30/19 Page 4 of 10 Page|D 4

investigation l have set forth only those facts that I believe are necessary to establish
probable cause to believe that on or about October 20, 2018, the exact date being
unknown, in the Dallas Division of the Northern District of Texas, PEARCE knowingly
produced child pornography using materials that had been mailed, shipped, and/or
transported in and affecting interstate commerce, in violation of 18 U.S.C. § 2251(a).

FACTS IN SUPPORT OF PROBABLE CAUSE

6. On October 18, 2018, members of the NTTTF received information from a

caseworker at Christ’s Haven for Children in Keller, Texas, that a fourteen-year-old (14)
female, hereafter referred to as Jane Doe 1 (JDl), had not returned to the facility after
school.

7. Prior to her disappearance, law enforcement learned that JDl may have
been engaging in online sexual conduct with an adult using one or more tablets belonging
to JDl. Law enforcement obtained two Amazon Kindle Fire tablets seized by staff at
Christ’s Haven, and subsequently sought and obtained state search warrants for those
devices. A forensic search of these tablets revealed communicationsconducted over the
mobile messaging application “KIK” between JDl and PEARCE. These communications
included, but were not limited to, PEARCE acknowledging JDl’s age and status as a
minor, multiple sexually explicit conversations, details about the arrangements being
made by PEARCE to depart with JDl and plans to conceal JDl from law enforcement
An element of the plan discussed by PEARCE was his intention to traffic JDl by having

another adult male provide PEARCE and JDl with a place to hide out, and in exchange,

 

 

Case 3:19-cr-00088-B Document 1 Filed 01/30/19 Page 5 of 10 Page|D 5

that male would be able to have sex with JDl himself. PEARCE sent a series of
messages to JDl on September3(), 2018, stating “1 have a friend in Colorado.... 1 am
sure we could hide out at his place for a while.... 1 need to talk to him and make plans...' 1

t have to tell you, when we first get there, you may get fucked a lot. He likes young girls.”

8. On October 26, 2018, a Magistrate Judge in Tarrant County, Texas issued
an arrest warrant for PEARCE for the offense of Aggravated Kidnapping.

9. On October 26, 2018, members of the United States Marshals Service Gulf
Coast Regional Task Force in Greenville, Alabama placed PEARCE under arrest for
Aggravated Kidnapping. At the time of his arrest, PEARCE was driving a 1997 'Dodge
Caravan, and JDl was a passenger within the vehicle. PEARCE was booked into the
Butler County Jail.

10. On November 2, 2018, Homeland Security lnvestigations (HSl) Special
Agent J ones sought and obtained a vehicle search warrant in the District Court of Butler
County, Alabama.- The search warrant was issued for the 1997 Dodge Caravan with
PEARCE when he was arrested on October 26, 2018. The search of the van resulted in
the recovery of three cellular telephones: (l) a ZTE Cellular Telephone (IMEI#
865356032069775); (2) a ZTE Cellular Telephone (IMEI# 865356030646475) and (3) a y
LG Cellular Telephone (ll\/[El# 35297209()699087) (“hereinafter the Devices”).

ll. 1 On November 2, 20,18, HSI Special Agent J ones and FWPD,Detective

Matthews conducted a recorded interview of PEARCE at the Butler County `

 

 

Case 3:19-cr-00088-B Document 1 Filed 01/30/19 Page 6 of 10 Page|D 6

lnvestigator’s office in Evergreen, Alabama. PEARCE waived his Miranda rights and

agreed to talk to law enforcement

12. PEARCE identified the Devices, and claimed ownership of the two
ZTE brand cellular telephones (Device 'l and Device 2) and Stated that they are his only
means of accessing the internet. PEARCE stated he bought the LG brand cellular
telephone (Device 3) for JDl.

l3. PEARCE admitted that he utilized Device l and 2 to receive and
distribute child pornography. PEARCE further admitted that he has viewed child
pornography over the internet for the past ten to twelve years, and he exchanged child
pornography with other men to acquire new material PEARCE stated that he used the
Devices to produce child pornography by taking sexually explicit photographs and videos
of JDl. PEARCE described the photographs and videos he most recently produced with
his devices as JDl nude in. a bathtub, standing nude beside and lying on a bed,
masturbating, stripping and JDl giving him oral sex.

14. PEARCE stated that he has knowingly transferred and received obscene
material of a pornographic nature from multiple minors over the internet to include
exchanging pornographic photographs with JDl. PEARCE stated that JDl told him she
was fourteen years old when they first began communicating online.' PEARCE stated
v that he later sent “three to four” close-up nude photographs of his penis to JDl. PEARCE

identified three additional juvenile victims with whom he also exchanged sexually

 

Case 3:19-cr-00088-B Document 1 Filed 01/30/19 Page 7 of 10 Page|D 7

explicit communications PEARCE identified these victims ages as twelve, fifteen and
fifteen.

15. PEARCE stated that he and JDl made their initial plans to depart Texas
over the internet via the messaging application KIK, which he accessed via his cellular
telephones PEARCE acknowledged that he was picking JDl up for the purpose of
having sex with her, and that they discussed this in online communications PEARCE
stated that after he bought JDl a cellular telephone, they began directing most of their
communications over their cellular telephones PEARCE stated that he also utilized his
cellular telephones to book the hotel rooms used by him and JDl, where they engaged in
sex.

16. ln addition, PEARCE stated that he utilized his cellular telephones to send
sexually explicit photographs and videos of JDl to other men in an attempt to exchange
sex with JDl for a place where they could stay. PEARCE stated that he sent the explicit
material to “three or four” different men who lived in Georgia, Alabama and New York.

17. PEARCE stated that between October 18 and 24, 2018 in Mesquite,
Texas, he and JDl engaged in oral sex, sexual intercourse and anal sex. PEARCE stated
that he had unprotected sexual intercourse with JDl “three to four” times PEARCE
stated that he gave to and received unprotected oral sex with JDl between “seven and
eight” times PEARCE stated that he had unprotected anal sex with JDl one time.
PEARCE also stated that he bought JDl the “Plan B” pill. 1

18. After her recovery, law enforcement interviewed JDl. JDl confirmed

 

Case 3:19-cr-00088-B Document 1 Filed 01/30/19 Page 8 of 10 Page|D 8

much of what PEARCE admitted during his interview, including: (l) his knowledge that
she was fourteen years old; (2) the sexual contact (3) the production of child pornography
and the (4) use of the Devices to facilitate these crimes, among other things b

19. On January 22, 2019, HSI Dallas sought and obtained a'warrant from
United States Magistrate Judge Rebecca Rutherford, Northern District of Texas,

_ authorizing the search of the Devices previously seized from PEARCE, and the phones
were turned over to HSI Forensic Analyst McCrosky for examination that Same day.

2(). On January 29, 2019, HSl Special Agent Jones reviewed the forensic
download provided by Forensic Analyst McCrosky.

2l. The forensic download of the ZTE device (ll\/IEI# 865356032069775),
previously claimed by PEARCE during his November 2, 2018 interview, revealed
multiple videos and images depicting 1Dl engaged in sexually explicit conduct with
PEARCE.

22. A number of these videos and images were produced using PEARCE’s
ZTE device on or about October 20th and 2lst, 2018, dates he admitted he and JDl were

in Mesquite, Texas, and they are described as follows:

 

Case 3:19-cr-00088-B Document 1 ~Filed 01/30/19 Page 9 of 10 Page|D 9

 

 

 

File Name ' f File Description` '
1412c880-1c16-458a-ade2- 'An image depicting JDl, a juvenile female who is
l4 years old, performing oral sex on PEARCE’s
05d1992293ec.jpg ’ penis
1540108'696302.jpg An image depicting JDl, a juvenile female who is

14 years old, having sexual intercourse with
vPEARCE PEARCE is penetrating JDl ’s vagina
with his penis

 

1540108697407.jpg An image depicting JDl, a juvenile female who is
14 years old, straddling PEARCE while both are
fully nude. JDl is masturbating PEARCE’s penis

 

 

 

 

095a7300-181f-4318-b4ff- A video depicting JDl, a juvenile female who is
. 14 years old, performing oral sex on PEARCE’s
9759b642cfa7.mp4 penis
8230b4d5-4e8a-4055-9f58- A video depicting JDl, a juvenile female who is
` 14 years old, having sexual intercourse with

e64d59ecfb59.mp4 PEARCE.» PEARCE is penetrating JDl ’s vagina .
with his penis

27a832cc~1b44-4dcb-8e2f- An image depicting JDl, a juvenile female who is
l4 years old, straddling PEARCE while both are

7€9388b3e1fe.mp4 fillly nude. JDl is masturbating PEARCE’s penis

 

 

 

 

Based on my training and experience in child exploitation investigations I submit that
these files constitute child pornography, as defined in 18 U.S.C. § 2256.

24.‘ Based on my training, experience, and publicly available information, l am
aware that ZTE mobile devices are manufactured and assembled outside of the state of
Texas. Therefore, for the device to be present in Texas, it had to travel in and affect

interstate and/or foreign commerce.

Case 3:19-cr-00088-B Document 1 Filed 01/30/19 Page 10 of 10 Page|D 10

CONCLUSION
25. Based on the facts and circumstances set forth in this affidavit, l submit
there is probable cause to believe that Bobby Wayne PEARCE did employ, use, persuade
and induce a minor under the age of eighteen, to engage in sexually explicit conduct for
b the purpose of producing a visual depiction of such conduct, using materials that had

been mailed, shipped, and transported in and affecting interstate commerce by any

means, in violation of 18 U.S.C. § 2251(a). y

.r` l 7 f""`\`
¢--@g,,é.,»\__---; `~<;;:c,»
John Jones, Specialiia}ént

Homeland Security/ nvestigations`

Subscribed and sworn to before me on January 30, 201'9.

   

 

Hoi\i. RE CCA arHERFoRD
UNITED s TEs AGISTRATE JUDGE
NoRTHERN D CT oF TEXAS

 

